Title: To Benjamin Franklin from Isaac Norris, 29 April 1758
From: Norris, Isaac
To: Franklin, Benjamin


To B Franklin
My Dear friend,
Apl 29. 1758
The Assembly being fully Convinced by the Experence of the last year; that our forces, were, at a Great Expence Suffered to lye Ide [Idle] on the frontiers, and managed in such manner as to be of very little Service had Resolved to reduce Their Numbers to Seven Hundred Men; Till Lord Loudoun made his Requisition from This Province and the Lower Counties, of Eight Hundred Men to Join the Regulars intended for a Western Expedition, upon which the first Resolve was alterd, and we Granted Seven Hundred (leaving the other one Hundred to be raised by the lower Counties,) To Join Lord Loudoun, and 300 to Remain in Garrison. This was the State of our Publick Affairs when I wrote last—but Soon after Upon the Secretary of State’s Letter to the Several Colony’s by which it Appeared That Vigorous Efforts were designed to be Carried on and made from all the Colonies to Strike an Effectual Blow at the Same Time both to the Northward and Westward, the Assembly once more Resumed the Consideration of the Numbers of Men to be raised and Supported by us, for the Ensuing Campagne, and Agree’d “To Raise and Support Two Thousand Seven hundred Men,” A great part of which Number are at this Time Ready, and in the Pay of the Province. Thus After a long Tedious Sessions, we have at length Passed the Bill for Granting £100,000 More, with an Exemption of the Proprietary Estates, the Governor (as he Says) with the Unanimous Advice of his Council, having Absolutly Rejected the Bill by which Their Estates were Included, as will appear by the Bill which the Committee will Transmit under the Great Seal, to try At Home whether they alone of all the king’s Subjects have a right to Such Exemptions for the Defence of their own Property, and the king’s Colony Committed to their Care, for which purpose the House have Resolved to Address the Crown and Come into Some measure’s, if Possible, to obtain the Decision, before we are Necessitated to Make other Grants to the Crown, on Such Unequal Terms, which in Time Must Leave our Estates at the Mercy of the Proprietors whenever the overburden of the Publick Debts and Taxes shall oblige the Poor or midling People to Sell their Lands. Besides the Above Grants to the Crown we have another Bill for laying a Duty of Tonnage and other Duties for fiting out the Province Ship, which has been already Rejected by the Governor on Account of the Persons Named in the Bills, but as the Merchants have Petitiond the House to lower the Tonnage, the bill has been again Taken up and alterd in Some Parts of it, and now again Lyes with the Governor for his Assent. These are large Sums, which the funds, I fear are Insufficient to Sink in the Time proposed, but the Acts provide for any Defects of those funds by Continuing the Acts till the whole is Compleated, as in the former Laws, but These Debts Entailed Upon the Province for Several years to Come will make it Difficult to raise future Supplies out of an almost drained Country, for the taking of our Servants, the Evacuating our back Counties and Their Continual emigrations into North Carolinna, with the Other Distresses imposed Upon us by the Executive Part of Goverment Continue’s to make Strange Changes in the Circumstances of the People from their late flourishing Situation, perhaps we may Obtain Some Assistance from the Parliament towards the Servants and Our last Supply, (which has Exceeded our Abilities) that we might fully Comply with our Part of the Intended Operations. This year, and this Critical Circumstance has induced us once more To Exempt the Proprietors who have by their Deputy obstinatly Refused our Bill in which their Estates were included as I have Already informed you, which I presume, all Circumstances Considered, will put it upon as fair an Issue To be Try’d at home, Where it Must At last be Determined, as we Can expect or hope for, seeing the Nation seem in Earnest to Prosecute the American War Effectualy This year. I have duly recieved your Several letters to the 14th of January, and whilst I am writing, a copy of the Last by General Abercrombie’s Secretary, who is, I presume arrived at N York with Some Men of war and Transports. These Early Supplies bid fair for a Successful Compaign if Properly Conducted, and May retrieve the Honour of the last Year, which has Justly alarmed the English Nation, at Such an Amazeing Expence for the Support of their American Colonies, to hear of Nothing but perpetual Loses. I hope the future Accounts from hence may be more Agreeable. I imagine it will be no Difficult Matter to find out that the Council are Joining their Utmost forces to Superceed our Governor. That Gentleman has the Misfortune to disoblige all Ranks and Parties Among us and Seems Not perfectly easy in his own family, So That in all Probability he has Occasion to Repent his hasty Acceptance of this Goverment under his load of Instructions to which he was probably Almost a Stranger till After his Arrival among us. I realy pitty him and am Sorry for his Unhappy Situation but I fear he has neither Sufficient Resolutions or Abilities for Goverment and I Apprehend the Most we can Say in his favour, is That we like him better Than his Predecessor. This letter will be a Convinceing proof That I write as I can get a little Time from Interruption. The Governor has enacted into a Law the Tonnage Bill, and the Act for Quartering the Soldiers, So That our Publick Bussiness of this session is Ended, and we only meet now, on Some reports and Messages we Think Necessary, before the House rises, and an Address to the Crown in hopes of Some releif against These Continual Proprietary Exemptions in our Mony Bills. Tho’ the Governor and Assembly are at Varience, He is not less So with his Council, by all Accounts but his Instructions bind him, or at least he apprehends himself So bound by Them, that it is apparent the Council, or Some of them oblige him To put his Hand To evry Thing they Dictate, and make him a meer Cypher in the Administration. I was in hopes To have Settled the Account of the Books before now, but my whole Time has been Taken up by The Publick, to the Detriment of my Private Affairs So Continualy, That I have not been Able To do it. We are entering Upon a Recess, and I will Transmit the Account as I have carefully Taken it in Several Lists, the last Parcel were worthless both from the Contents, and the Miserable Condition which they were Sent To me in. I realy Think they have emptied your house of all your Old Books, for many of them were Primers out of your Own Printing office, Whitefields Journals, old used Grammars Spelling Books &c. &c., and many of the others Perfectly Rotten of which I have a Number, which you may have the Pleasure of Seeing at your Return—but I hope without the bad Effect I realy believe They had Upon me, for being willing to Take all that Could be used. The Sharpness and Acrid Salts Contracted by Their laying in some damp Place got into my mouth and stomach To such a Degree, that At the beginning of this Session I could not Attend the House, and it was like to have had worse Effects. I now give my opinion of my Late severe attack, and mentiond it To my Friend James Wright Some Time ago, but have not Tho’t it Prudent to let any Body Else into the Secret—especially those of my own family who would be willing to persuade me to relinquish my Books, and use more Bodily Exercise, which I think would be no bad Advice, at my Time of life, but I may Take it and keep my own Council, as To the Injury recieved from an Inconsiderate poreing over Indifferent Books, in A very Indifferent, or rather bad, Condition to be handled, at all; I have done with this Subject, and shall only say, that I leave it intirely to your own Judgment to purchase the Couloured or other Copy of Those I have given you the Trouble to get for me, and thank you for the Pamphlets sent me, which I received a few days Since. Your Account of the Interveiw and Conversation with our Proprietarys Agrees well with the Effrontry of their Agents at the last Easton Treaty with the Indians, after Seeing the One and hearing the other, nothing from that Quarter can or ought to Surprise us. Tho’ our Releif must be attended with Expence to the Province and the People Must have a Good stock of Patience, That your Patience and Mony may hold out till we can obtain Redress is my hearty Desire, but I Entreat you would let us know the State of both in Due time, for I am of Opinion we Should not Precipitate our Affairs to our Disadvantage, but by evry method endeavour, as we have been necessitated to begin, finish the Work effectually if it is in our Power, especially as we have a Righteous Cause, and an Agent Throly Acquainted with it equal to it, and willing to defend it. I am your Assured friend
I Norris

If I should not have time to write to RC, by this Packet pray my Complements to him and his family, I have Just received a letter via Liverpool from RP—no publick News in it—but an Account of II Pensylvania Acts laid before the Privy Council, and the Arrival of J. Hunt, and C. Wilson. J. Hunt was at the Easton Treaty, pray desire them to send their Account with the Province.

 Endorsed: B F recd the 7br. 16th
